           Case 1:21-cv-00480-DAD-JLT Document 6 Filed 04/06/21 Page 1 of 2


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ANTHONY A. SANCHEZ,                              )   Case No.: 1:21-cv-00480-JLT (HC)
                                                      )
12                   Petitioner,                      )   ORDER DIRECTING PETITIONER TO FILE
                                                      )   PETITION FOR WRIT OF HABEAS CORPUS
13           v.                                       )
                                                      )   [THIRTY-DAY DEADLINE]
14   JIM ROBERTSON,
                                                      )
15                                                    )
                     Respondent.                      )
16                                                    )

17
18           On March 16, 2021, Petitioner filed a motion for stay and abeyance (Doc. 1), but he has not

19   filed a petition for writ of habeas corpus. Accordingly, the Court directs Petitioner to file a petition for

20   writ of habeas corpus pursuant to Rule 2 of the Rules Governing Section 2254 Cases prior to

21   consideration of the motion for stay. Accordingly, the Court ORDERS:

22           1) Petitioner is GRANTED thirty days from the date of service of this order to file a petition

23                for writ of habeas corpus; and

24           2) The Clerk of the Court is DIRECTED to send Petitioner a blank form petition for

25                petitioners filing pursuant to 28 U.S.C. § 2254.

26   ///

27   ///

28   ///

                                                          1
        Case 1:21-cv-00480-DAD-JLT Document 6 Filed 04/06/21 Page 2 of 2


1           Petitioner is forewarned that his failure to comply with this order may result in an Order of

2    Dismissal or a Recommendation that the action be dismissed pursuant to Local Rule 110.

3
4    IT IS SO ORDERED.

5       Dated:    April 5, 2021                             _ /s/ Jennifer L. Thurston
6                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
